Citation Nr: 0517453	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  05-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to restoration of entitlement to dependency and 
indemnity compensation based on service connection for the 
cause of the veteran's death.  

(The issue of entitlement to extension of delimiting date 
beyond February 22, 2001 for dependents education assistance 
under the provisions of Chapter 35, Title 38, United States 
Code is the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to May 
1949.  He died in January 1979.  Appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Manila, the Republic of the Philippines, which terminated 
entitlement to DIC benefits based on service connection for 
cause of the veteran's death.  

The Board also notes that the appellant filed a June 2004 
notice of disagreement with a December 2003 RO determination 
that denied entitlement to service connection for accrued 
benefits claimed as service connection for residuals 
amoebiasis/hookworm infections.  To date, a statement of the 
case (SOC) has yet to be furnished addressing this claim.  
Where an SOC has not been provided following the timely 
filing of an NOD, a remand to the RO is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for accrued 
benefits claimed as service connection for residuals 
amoebiasis/hookworm infections is addressed in the REMAND 
portion of the decision below and  REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for cause of the veteran's death has 
been in effect since September 1987.

2.  The RO's action to terminate DIC benefits based on a 
finding that the RO's October 1997 rating decision that 
granted service connection for cause of the veteran's death 
was clearly and unmistakably erroneous was not completed 
until October 2004.

3.  Service connection cause of the veteran's death has been 
in effect for more than 10 years prior to the RO's October 
2004 action to terminate DIC benefits.


CONCLUSION OF LAW

Entitlement to DIC based on service connection for the cause 
of the veteran's death was improperly severed and the 
benefits are reinstated.  38 U.S.C.A. §§ 1110, 1131, 1159, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 3.957 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

In an October 1997 hearing officer's decision, the RO granted 
service connection for cause of the veteran's death, 
effective February 1, 1989.  The appellant appealed the 
effective date assigned and while the appeal was pending, the 
RO in April 1998, amended the effective date for the cause of 
the veteran's death back to September 1, 1987.  The Board 
upheld the September 1987 effective date for service 
connection for the cause of the veteran's death in a December 
1999 decision that denied an effective date prior to 
September 1987.

In an August 2004 rating decision, the RO proposed to sever 
appellant's DIC benefits based on service connection for 
cause of the veteran's death and an October 2004 rating 
decision terminated her DIC benefits, effective October 21, 
2004.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

The term "active military, naval, or air service" includes 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty. 38 U.S.C.A. 
§ 101(24) (West 2002).

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. §§ 
3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

Under 38 C.F.R. § 3.105(d) (2004), subject to the limitations 
contained in 38 C.F.R. §§ 3.114, 3.957 (2004), service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government). Id.; see also Graves v. 
Brown, 6 Vet. App. 166, 170-71 (1994).

Section 1159 of title 38, United States Code, provides:

Service connection for any disability or death granted under 
this title which has been in force for ten or more years 
shall not be severed . . . except upon a showing that the 
original grant of service connection was based on fraud or it 
is clearly shown from military records that the person 
concerned did not have the requisite service or character of 
discharge.

38 U.S.C.A. § 1159 (West 2002).

Therefore, this section limits VA's authority to correct 
clearly and unmistakably erroneous determinations of service 
connection for a protected disability only when the grant was 
based upon fraud or the veteran did not have the requisite 
service or character of discharge. VAOPGCPREC 6-2002 (July 
16, 2002) (citing VAOPGCPREC 13-96 (Nov. 1996)).  
Accordingly, pursuant to the statute, a determination of 
service connection that has been in force for 10 years or 
more generally may not be severed, even if it was clearly and 
unmistakably erroneous. Id.

Furthermore, those provisions protect even service connection 
erroneously and recently granted, but with an effective date 
more than 10 years before the date of the decision 
establishing service connection.  Id. 

The evidence of record at the time of the October 1997 grant 
of service connection for cause of the veteran's death 
included official records verifying the veteran's service 
from the National Personnel Records Center (NPRC), including 
a WD-53 and a Certification of Military service showing 
honorable service from August 1946 to May 1949.  Service 
medical records revealed treatment for epigastric pain in May 
1947 initially diagnosed as acute appendicitis for which he 
underwent a laparotomy and biopsy of mesenteric lymph node.  
Post surgically, he was diagnosed in May 1947 with jejunitis, 
regional, cause undetermined and mesenteric adenitis, acute, 
cause unknown.  He was also treated in April 1948 for a 
parasitic infection, initially diagnosed as intestinal 
amoebiasis, but was later diagnosed as hookworm infection.  
His separation examination of May 1949 revealed a laparaotomy 
scar of the abdomen as the only significant finding.  

Service connection for residuals of a postoperative 
laparotomy was granted by the RO in a January 1952 rating 
decision, which assigned a noncompensable rating.  This was 
the lone service connected disability granted prior to the 
veteran's death.  

VA treatment records from December 1951 documented complaints 
of stomach pains for which he underwent gastrointestinal 
examination.  The examination diagnosed scar, postoperative, 
superficial, nonadherent, abdomen from laparotomy, and 
ascariasis.  Adhesions, gastrointestinal were not found.  
Between January 1952 and March 1952 he was treated at a 
private hospital for abdominal pains and after undergoing 
evaluations, was diagnosed with adhesions, postoperative, 
abdomen, as well as with intestinal parasitism (ascariasis.)  
A July 1968 private medical certificate revealed the veteran 
to be suffering from peptic ulcer, among other complaints.

A March 1969 VA examination of the residuals of the veteran's 
laparatomy revealed subjective complaints of abdominal pain 
that could come at any time.  Following examination of the 
scar, which revealed subjective complaints of tenderness over 
the whole abdomen, with no objective findings of adhesions, 
the veteran was diagnosed with scar, post laparotomy, no 
signs of peritoneal adhesions.  An accompanying GI series 
showed an essentially negative upper GI tract.  An undated 
private medical certificate received in August 1969 noted 
findings of the healed laporatomy scar, said to be painful 
and tender, with complaints of marked tenderness.  The August 
1969 certificate diagnosed "gastro-spasm," cause unknown, 
chronic, marked.  A claim for entitlement to increased rating 
for the laporatomy scar was denied by the Board in a July 
1970 decision.   

The treatment records prior to the veteran's death included a 
January 1972 letter from a private physician who noted on 
physical examination findings of marked abdominal tenderness 
and rigidity over the operated area.  VA hospital records 
from April 1973 to May 1973 reveal a 21-day hospitalization, 
with findings of tenderness at the epigastrium on deep 
palpation.  

Testimony from hearings held in May 1974 and September 1974 
ongoing complaints of abdominal pain, with cursory 
examinations from the physician at both hearings revealing 
complaints of pain on palpation of the abdomen, and a well 
healed scar.

The veteran died on January [redacted], 1979, with the death 
certificate giving the immediate cause of death as cardio-
respiratory arrest, due to shock, which was due to 
perforation of the cecum.  A postmortem examination diagnosed 
perforation 6 cm cecum; gastroetnerorrhagia, 2 liters.  

Hospital records leading up to his death revealed that he was 
hospitalized from January 1, to January 14 1979 for an active 
upper GI bleeding, ulcer.  He was readmitted on January 14, 
1979 for complaints of epigastric pain and melena, followed 
by loss of consciousness.  The initial impression was active 
upper GI bleeding, peptic ulcer.  He underwent surgery on 
January [redacted], 1979 and was assessed with lower GI bleeding.  He 
died two days later and the final diagnosis was amoebiasis 
with cecal perforation.   

In December 1994, the Board denied entitlement to service 
connection for cause of the veteran's death.  There were no 
service medical records in the claims file at the time of 
this decision and the decision was based on review of a 
rebuilt claims file.  The appellant appealed to the Court of 
Appeals of Veterans Claims, which granted the Secretary's 
motion for remand in February 1996.  The basis for the motion 
was the discovery of the original claims file, which included 
service medical records.  

While the matter was on remand status, the RO in an October 
1997 hearing officer decision, granted service connection for 
cause of the veteran's death.  The basis for the grant was 
that the cause of the veteran's death from a perforated cecum 
was said to be secondary to amoebiasis, which was said to be 
service related.  The RO assigned an effective date of 
February 1, 1989 as the first date of entitlement to payment 
as this was the first day appellant became entitled to the 
benefit.  

The appellant appealed the assignment of the February 1989 
effective date of service connection for cause of the 
veteran's death.  While the appeal was pending, the RO 
granted an earlier effective date of September 1, 1987 in an 
April 1998 determination.  The Board upheld the September 1, 
1987 effective date in a December 1999 decision.  

The RO did not attempt to sever service connection for the 
veteran's death until August 2004, when it proposed 
termination of DIC benefits after it reviewed an August 2004 
VA medical opinion and records review that determined that 
the perforation of the cecum that resulted in the veteran's 
death was not likely related to any incident in service, to 
include either hookworm infection or amoebiasis.  The RO 
found that the RO's October 1997 rating was clearly and 
unmistakably erroneous and terminated entitlement to DIC 
benefits in October 2004.  

Thus, at the time that the RO proposed to sever service 
connection for the cause of the veteran's death, the 
appellant was in receipt of DIC benefits based on the cause 
of the veteran's death for more than 10 years.  As discussed 
above, once service connection has been in effect for more 
than 10 years, it may not be severed in the absence of fraud 
or lack of requisite service or character of discharge.  
Here, the issue before the Board is whether the severance of 
service connection for the cause of the veteran's death was 
proper.

The Board has carefully reviewed the evidence of record and 
the applicable laws and finds that restoration of service 
connection for cause of the veteran's is warranted.  
Specifically, the evidence does not establish that the 
initial decision to grant service connection for cause of the 
veteran's death was based upon fraud or based upon the 
veteran's military records clearly showing that he did not 
have the requisite service or character of discharge.  The 
above-described evidence reflects that the veteran had valid 
service, and there is no indication of record that suggests 
that the grant made in October 1997 was obtained through 
fraudulent means.  

Accordingly, restoration of service connection for cause of 
the veteran's death is warranted.


ORDER

Entitlement to restoration of DIC benefits based on service 
connection for cause of the veteran's death is granted.




REMAND

It is noted that the appellant filed a notice of disagreement 
with the RO's December 2003 determination that denied 
entitlement to service connection for accrued benefits 
claimed as service connection for residuals of 
amoebiasis/hookworm infections.  The RO has not issued a 
statement of the case (SOC) pertaining to this issue.  When 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a SOC is a procedural defect requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1998).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

The RO should issue the appellant a SOC 
as to the issue of whether she has 
entitlement to accrued benefits claimed 
as service connection for residuals of 
amoebiasis/hookworm infections of the 
veteran, and comply with the duty to 
assist and notification provisions of the 
VCAA.  The appellant should be apprised 
of her right to submit a substantive 
appeal and to have her claim reviewed by 
the Board.  The appellant and her 
representative must be advised of the 
time limit in which she may file a 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


